DETAILED ACTION
Claim(s) 1-20 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/24/2020 are being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/29/2021 is being considered by the examiner.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The claims are generally directed towards a method of measuring a physiological characteristic of a user, the method comprising the steps of: obtaining first calibrating sensor data that is indicative of an analyte level of the user, the first calibrating sensor data produced in response to operation of a continuous analyte sensor device during a calibration period; obtaining second calibrating sensor data that is indicative of status or condition of the user, the second calibrating sensor data produced in response to operation of at least one noninvasive sensor device, concurrently with operation of the continuous analyte sensor device, during the 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalal et al. (Pub. No. US 2020/0245913), hereinafter referred to as Dalal.
Regarding Claim 1, Dalal discloses a method of measuring a physiological characteristic of a user (Abstract, “one or more of the methods disclosed uses machine learning algorithms to predict biophysical responses from biophysical data …”), the method comprising the steps of: 
obtaining first calibrating sensor data that is indicative of an analyte level of the user (Fig. 10, element 1008-0, and para. [0180], “data for training can include a first data source 1008-0 … the first type of sensor can be a CGM”, and para. [0019], “first sensor is a glucose monitor”), the first calibrating sensor data produced in response to operation of a continuous analyte sensor device during a calibration period (Fig. 10, element 1069, “training portion”); 

calculating a correlation measurement by comparing the obtained first calibrating sensor data against the obtained second calibrating sensor data (Fig. 10, element 1089, and para. [0181], “parameter estimator 1089 can receive the simulated future observable as well as data from the first data source, which can reflect a subject’s current state … based on such inputs, parameter estimator can generate error values…”); 
when the correlation measurement exceeds a threshold value, generating a transfer function that calculates estimated values of the analyte level of the user as a function of noninvasive sensor data produced in response to operation of the at least one noninvasive sensor device (para. [0181-0182], “generate error values which can be used to back propagate through biophysical model .. such training, parameter estimator and biophysical model can arrive at time varying parameters for generating a simulated future observable that is personalized to the subject … physiological model can include an ANN, or any other suitable statistical learning agent …”); 
after generating the transfer function, obtaining noninvasive sensor input data that is indicative of status or condition of the user, the noninvasive sensor input data produced in 
applying the transfer function to calculate, from the obtained noninvasive sensor input data, an estimated value of the analyte level of the user (para. para. [0182], “physiological model can receive data from second data source … in response to such data, physiological model can infer a predicated observable … predicated observable can be generated without the use of a first data source”); and 
communicating the estimated value of the analyte level for presentation to the user (Fig. 1 and para. [0122], “subject device can include one or more applications that can communicate with application server to provide data to, and receive data from, biophysical models …”).
Regarding Claim 2, Dalal discloses the method of claim 1, wherein: the second calibrating sensor data is indicative of at least one physiological characteristic of the user (Fig. 11, element 1008-1, “HRM”); and the noninvasive sensor input data is indicative of the at least one physiological characteristic of the user (para. [0184-0185], “receive training data from an HRM … indirect data sources of HRM (i.e., without the use of a direct measurement of glucose levels from CHM sensor”).
Regarding Claim 3, Dalal discloses the method of claim 1, wherein: the second calibrating sensor data is indicative of a plurality of different measurable conditions of the user (Fig. 10, element 1008-1, “sensor(s) B”, and para. [0158], “data sources can each provide data 
Regarding Claim 4, Dalal discloses the method of claim 1, wherein: the continuous analyte sensor device comprises a continuous glucose sensor device (Fig. 11, element 1008-0, “CGM sensor” and para. [0184], “utilize current CGM data from a CGM sensor of a subject …”); and the first calibrating sensor data is indicative of a blood glucose level of the user (Fig. 11, element 1159, “current CGM”).
Regarding Claim 5, Dalal discloses the method of claim 1, wherein the at least one noninvasive sensor device comprises a wellness monitoring device, a health monitoring device, a physiological property monitoring device, or an activity tracker device (Fig. 11, element 1008-1, “HRM”, and para. [0184], “training data from an HRM … to generate a simulated glucose level”).
Regarding Claim 6, Dalal discloses the method of claim 1, further comprising the step of providing the transfer function to a client device associated with the user (para. [0116], “application service can interact with one or more applications running on the subject device”), wherein: the step of obtaining noninvasive sensor input data is performed by the noninvasive sensor device or the client device (para. [0116], “data from data sources can be acquired via one or more applications on the subject device and provided to application server”); and the 
Regarding Claim 7, Dalal discloses the method of claim 6, wherein the step of communicating the estimated value of the analyte level is performed by the client device (para. [0122], “subject device can include one or more applications that can communicate with application server to provide data to, and receive data from, biophysical models …”).
Regarding Claim 8, Dalal discloses the method of claim 1, further comprising the step of obtaining descriptive data for events that occur during the calibration period (Fig. 10, element 1008-2 “other data” and Fig. 11, element 1108-2, “food logging”), wherein: the calculating step calculates the correlation measurement by comparing the obtained first calibrating sensor data against the obtained second calibrating sensor data and the obtained descriptive data (para. [0185], “using indirect data sources of HRM and food logging … predict glucose level” and para. [0182], “optionally a third data source …”).
Regarding Claim 9, Dalal discloses the method of claim 1, wherein the step of applying the transfer function calculates the estimated value of the analyte in the absence of any data from the continuous analyte sensor device (Fig. 11, and para. [0185], “using indirect data sources of HRM (i.e., without the use of a direct measurement of glucose levels from CGM sensor), physiological model can generate a predicted glucose level …”).
Regarding Claim 10, Dalal discloses a non-transitory computer-readable storage medium comprising program instructions stored thereon (para. [0043], “non-transitory computer readable medium comprising machine executable code …”), wherein the program instructions are configurable to cause at least one processor device to perform a method 
obtaining first calibrating sensor data that is indicative of an analyte level of the user (Fig. 10, element 1008-0, and para. [0180], “data for training can include a first data source 1008-0 … the first type of sensor can be a CGM”, and para. [0019], “first sensor is a glucose monitor”), the first calibrating sensor data produced in response to operation of a continuous analyte sensor device during a calibration period (Fig. 10, element 1069, “training portion”); 
obtaining second calibrating sensor data that is indicative of status or condition of the user (Fig. 10, element 1008-1 “sensor B … easy access, low cost, etc.”, and para. [0180], “second data source”, and para. [0019], “second sensor is different from the first sensor … the second sensor is a heart rate monitor”), the second calibrating sensor data produced in response to operation of at least one noninvasive sensor device, concurrently with operation of the continuous analyte sensor device, during the calibration period (Fig. 10, element 1069, “training portion”); 
calculating a correlation measurement by comparing the obtained first calibrating sensor data against the obtained second calibrating sensor data (Fig. 10, element 1089, and para. [0181], “parameter estimator 1089 can receive the simulated future observable as well as data from the first data source, which can reflect a subject’s current state … based on such inputs, parameter estimator can generate error values…”); 
when the correlation measurement exceeds a threshold value, generating a transfer function that calculates estimated values of the analyte level of the user as a function of noninvasive sensor data produced in response to operation of the at least one noninvasive 
providing the generated transfer function to a client device associated with the user (para. [0116], “application service can interact with one or more applications running on the subject device”).
Regarding Claim 11, 
Regarding Claim 12, Dalal discloses the storage medium of claim 10, wherein the second calibrating sensor data is indicative of a plurality of different measurable conditions of the user (Fig. 10, element 1008-1, “sensor(s) B”, and para. [0158], “data sources can each provide data from one or more subjects … can include sensors that can provide data for physiological responses of a subject …”).
Regarding Claim 13, Dalal discloses the storage medium of claim 10, wherein: the continuous analyte sensor device comprises a continuous glucose sensor device (Fig. 11, element 1008-0, “CGM sensor” and para. [0184], “utilize current CGM data from a CGM sensor of a subject …”); and the first calibrating sensor data is indicative of a blood glucose level of the user (Fig. 11, element 1159, “current CGM”).
Regarding Claim 14, Dalal discloses the storage medium of claim 10, wherein the at least one noninvasive sensor device comprises a wellness monitoring device, a health monitoring device, a physiological property monitoring device, or an activity tracker device (Fig. 11, element 1008-1, “HRM”, and para. [0184], “training data from an HRM … to generate a simulated glucose level”).
Regarding Claim 15, Dalal discloses a system to measure a physiological characteristic of a user (Abstract, “systems disclosed … machine learning algorithms to predict biophysical responses from biophysical data” and para. [0044]), the system comprising: 
at least one processor device (para. [0044], “one or more computer processors”); and 
a non-transitory processor-readable medium operatively associated with the at least one processor device (para. [0044], “computer memory comprises machine executable code that, upon execution by the one or more computer processors, implements the methods”), the 
obtaining first calibrating sensor data that is indicative of an analyte level of the user (Fig. 10, element 1008-0, and para. [0180], “data for training can include a first data source 1008-0 … the first type of sensor can be a CGM”, and para. [0019], “first sensor is a glucose monitor”), the first calibrating sensor data produced in response to operation of a continuous analyte sensor device during a calibration period (Fig. 10, element 1069, “training portion”); 
obtaining second calibrating sensor data that is indicative of status or condition of the user (Fig. 10, element 1008-1 “sensor B … easy access, low cost, etc.”, and para. [0180], “second data source”, and para. [0019], “second sensor is different from the first sensor … the second sensor is a heart rate monitor”), the second calibrating sensor data produced in response to operation of at least one noninvasive sensor device, concurrently with operation of the continuous analyte sensor device, during the calibration period (Fig. 10, element 1069, “training portion”); 
calculating a correlation measurement by comparing the obtained first calibrating sensor data against the obtained second calibrating sensor data (Fig. 10, element 1089, and para. [0181], “parameter estimator 1089 can receive the simulated future observable as well as data from the first data source, which can reflect a subject’s current state … based on such inputs, parameter estimator can generate error values…”); 
when the correlation measurement exceeds a threshold value, generating a transfer function that calculates estimated values of the analyte level of the user as a function of noninvasive sensor data produced in response to operation of the at least one noninvasive 
providing the generated transfer function to a client device associated with the user (para. [0116], “application service can interact with one or more applications running on the subject device”); 
wherein the client device obtains noninvasive sensor input data that is indicative of status or condition of the user, the noninvasive sensor input data produced in response to operation of the at least one noninvasive sensor device in a measurement mode (para. [0182], “physiological model can receive data from second data source … in response to such data, physiological model can infer a predicated observable … predicated observable can be generated without the use of a first data source”); and 
wherein the client device applies the transfer function to calculate, from the obtained noninvasive sensor input data, an estimated value of the analyte level of the user (Fig. 1 and para. [0122], “subject device can include one or more applications that can communicate with application server to provide data to, and receive data from, biophysical models …”).
Regarding Claim 16, 
Regarding Claim 17, Dalal discloses the system of claim 15, wherein the second calibrating sensor data is indicative of a plurality of different measurable conditions of the user (Fig. 10, element 1008-1, “sensor(s) B”, and para. [0158], “data sources can each provide data from one or more subjects … can include sensors that can provide data for physiological responses of a subject …”).
Regarding Claim 18, Dalal discloses the system of claim 15, wherein: the continuous analyte sensor device comprises a continuous glucose sensor device (Fig. 11, element 1008-0, “CGM sensor” and para. [0184], “utilize current CGM data from a CGM sensor of a subject …”); and the first calibrating sensor data is indicative of a blood glucose level of the user (Fig. 11, element 1159, “current CGM”).
Regarding Claim 19, Dalal discloses the system of claim 15, wherein the at least one noninvasive sensor device comprises a wellness monitoring device, a health monitoring device, or an activity tracker device (Fig. 11, element 1008-1, “HRM”, and para. [0184], “training data from an HRM … to generate a simulated glucose level”).
Regarding Claim 20, Dalal discloses the system of claim 15, wherein the client device applies the transfer function to calculate the estimated value of the analyte in the absence of any data from the continuous analyte sensor device (Fig. 11, and para. [0185], “using indirect data sources of HRM (i.e., without the use of a direct measurement of glucose levels from CGM sensor), physiological model can generate a predicted glucose level …”).


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791